COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       In re Shatish Patel M.D., Hemalatha Vijayan M.D., Subodh
                           Sonwalkar M.D., Wolley Oladut M.D.

Appellate case number:     01-13-00330-CV

Trial court case number: 2011-24016

Trial court:               152nd District Court of Harris County

        Relators’ emergency motion for temporary relief in No. 01-13-00330-CV, an original
petition for writ of temporary injunction, is DENIED. See Holloway v. Fifth Court of Appeals,
767 S.W.2d 680, 684 (Tex. 1989) (“The issuance of an extraordinary writ is not authorized when
the relator has an adequate remedy by appeal.”); TEX. R. APP. P. 29.3 (“When an appeal from an
interlocutory order is perfected, the appellate court may make any temporary orders necessary to
preserve the parties’ rights until disposition of the appeal . . . .”); see also Becker v. Becker, 639
S.W.2d 23, 24 (Tex. App.—Houston [1st Dist.] 1982, no writ) (“this court does not have
jurisdiction to issue a writ of injunction merely for the purpose of preserving the status quo or to
prevent loss or damage to one of the parties during the appeal”).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually


Date: April 29, 2013